Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 19-40 are allowed.
Claims 1-18 have been cancelled.
This action/allowance is in response to Applicant's claim amendments and remarks filed on 08/10/2022.

Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Horn et al. (US 2013/0196632) para [0085] discloses a first system bandwidth on a DL carrier for first UEs and a second system bandwidth on the DL carrier for second UEs. The second system bandwidth completely or partially overlap the first system bandwidth, the second system bandwidth include the first system bandwidth and additional bandwidth at one or both ends of the first system bandwidth.
Chen (2011 /0136495) ref in para [0022] [FIG. 5] shows how a downlink system bandwidth is divided into a plurality of downlink basic bandwidths by a resource allocation section of the base station.
Chen (2011/0255485) ref para [0009] discloses the resource allocation field have different sizes for the plurality of system bandwidths. The base station determines the size of the resource allocation field based on the selected system bandwidth for the UE, the resource allocation field have the same size but different interpretations (e.g., different resource mappings) for the plurality of system bandwidths. Chen refer discloses the different system bandwidths for different UEs. Nilsson (2014/0314175) ref [Fig. 1] [0012] teaches the wireless communication device be arranged to vary, within the assigned channel bandwidth, a transmission bandwidth.

The prior art on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “configuring of a second bandwidth value (= resource allocation bandwidth) the second bandwidth is without reference to a first bandwidth value (=system bandwidth) of the first bandwidth for the same UE”, with the claimed invention as a whole.

Therefore, claim 19 is allowable over the prior art of record. The same reasoning applies to independent claims 25, 31 and 37 mutatis mutandis. Accordingly, claims 20-24, 26-30, 32-36 and 38-40 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471